Opinion by
Beaver,
Tbis case at an earlier stage of its procedure was in our Supreme Court and, in all its essential features, was disposed of in an opinion by Mr. Justice Gbeen. At that time an appeal was taken from tbe decree of tbe court below, entering judgment for tbe plaintiff for want of a sufficient affidavit of defense. Tbe two items contained in tbe statement of the plaintiff below for which recovery has been bad in tbe verdict and judgment from which tbe appeal has been taken in the present state of tbe case were held by tbe Supreme Court to be vabd and that tbe defendant’s affidavit disclosed no defense thereto. Tbe judgment of tbe court below was reversed, because of a third item which was included in tbe statement at that time but which has been ehminated from tbe case since, and for which there was no recovery at the trial in the court below: Reilly et al. v. Daly, 159 Pa. 605.
On tbe trial of tbe case all tbe defendant’s points were severally affirmed. Tbe appellant assigns no error to tbe charge of tbe court or to tbe answers to tbe points presented by plaintiff and defendant. Tbe specifications of error refer exclusively to the admission and rejection of testimony.
The first, second, third and fourth assignments all relate to tbe testimony offered by tbe plaintiff as to tbe agreement or agreements between tbe plaintiff and tbe defendant which preceded tbe confirmation in tbe orphans’ court of Philadelphia of tbe several accounts of tbe defendant as tbe executor and trustee under tbe will of Thomas Costigan, of whom and under which tbe *544plaintiffs were beneficiaries and as to charges for commissions which were objected to and formed the consideration of said agreements. No effort was made nor did any of the offers complained of attempt to contradict the record in the orphans’ court. The substance of all these offers was to show the basis of the agreements which preceded the adjudication made by the orphans’ court, and without which such adjudication would probably not have been made. The appellant wished his accounts confirmed as filed, and was willing and agreed to pay the plaintiffs for allowing such confirmation. There is no contradiction nor attempt to contradict in the most remote degree a record of the orphans’ court.
As to the fifth assignment of error, the offer of the defendant to introduce an affidavit, made in another case between a different plaintiff and himself, filed in his behalf by the use plaintiff, as his attorney, was very properly rejected. It was simply the declaration of the defendant made in another suit in which it is true the use plaintiff was his attorney, but that fact in no way tended to make the affidavit either relevant or competent testimony. The mere knowledge of facts alleged by the defendant in the affidavit on the part of the use plaintiff did not in anyway bind him, much less did they bind the legal plaintiffs upon the validity of whose claim recovery was had.
The appellant endeavors to neutralize the judgment of the Supreme Court by alleging that the facts, as they now appear in the record, were not before that court, and that a different case is presented here from that upon which the Supreme Court passed. It is sufficient to say in this behalf that the allegations of fact contained in the affidavit of defense were treated as verity and that the affidavit contained all that the defendant could allege as a defense to the plaintiff’s claim. His case as contained in the affidavit of defense was quite as strong as that developed in the trial.
Upon principle, therefore, as well as upon authority, the judgment of the court below should be, as it now is,
Affirmed.